Citation Nr: 0709445	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  96-12 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for carpal tunnel syndrome of the right upper 
extremity resulting from VA surgery and treatment in 1974.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from January 1954 to October 
1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the St. Paul, Minnesota, Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO), which denied 
compensation under the provisions of 38 U.S.C. § 1151 for 
reflex sympathetic dystrophy and carpal tunnel syndrome of 
the right upper extremity.

In July 2001, the Board denied an appeal of these denials, 
and the veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2002, the 
Court granted a joint motion of the parties, vacated the 
Board's decision and remanded the matters to the Board for 
action consistent with the joint motion.  In March 2003, the 
Board remanded the case for further development in compliance 
with the Court's Order.  In December 2004, the Board denied 
the veteran's reflex sympathetic dystrophy claim, and 
remanded his remaining carpal tunnel syndrome claim for 
further development.  In a March 2006 decision, the Board 
denied the carpal tunnel syndrome claim, and the veteran 
appealed to the Court.  In October 2006, the Court granted a 
joint motion of the parties, and remanded the matter to the 
Board for action consistent with the joint motion.  

In a December 2006 letter, the veteran's representative 
requested consideration of the veteran's entitlement to 
service connection for reflex sympathetic dystrophy of the 
right arm as secondary to service-connected subluxation, 
partial, right acromioclavicular joint.  This matter is 
referred to the RO for appropriate action.  

In addition, the veteran's representative requested the 
status of a claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).  The claims files indicate that the RO 
treated a statement by the veteran in a VA Form 9 filed in 
July 2004 as an informal claim for TDIU and mailed the 
veteran a formal application in September 2004.  The record 
before the Board does not reflect that the veteran has 
submitted the formal application.  


REMAND

In the joint motion, the parties agreed that the Board's 
discussion of the Veterans Claims Assistance Act of 2000 
(VCAA) in the instant appeal, and specifically, its reference 
to the rating decision on appeal and post-decisional 
documents as adequate to satisfy the notice requirements, was 
insufficient.  The parties maintained that the Board should 
provide appropriate consideration as to the fulfillment of 
the notice provisions with regard to the veteran's case, and 
any other applicable duties under the VCAA.  

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R.     § 3.159 
(2006), require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA must also request that the veteran 
provide any evidence in the claimant's possession that 
pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  The Court further held that VA failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C.  § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 
7261(a)], the Court shall . . . take due account of the rule 
of prejudicial error")."  Id. at 121.  However, the Court 
also stated that the failure to provide such notice in 
connection with adjudications prior to the enactment of the 
VCAA was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), and in 
accordance with Dingess/Hartman, to 
include notice that he should submit any 
pertinent evidence in his possession.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If it is unable 
to obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  The RO or the AMC should also 
undertake any other indicated 
development.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefits sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




